Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 & 3-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schlanger et al. [hereinafter Schlanger] PG Pub US 2018/0107482 A1 in view of Nale et al. [hereinafter Nale] PG Pub US 2014/0040550 A1.

Regarding claim 1, Schlanger discloses:
receiving a request to access data via an input/output (I/O) device and a persistent memory device (a processor may perform operations such as requesting data from a server via a network connect [0002] computing unit 100 includes a service processor 110, coupled to a plurality of processors 120a-c through bus 170. It is noted that in some embodiments, system processor 110 may additionally be coupled to system memory 130 through bus 170. Processors 120a-c are, in turn, coupled to system memory 130, and peripheral storage device 140. Processors 120a-c are further coupled to each other through bus 180 (also referred to herein as “coherent interconnect 180”). Computing unit 100 is coupled to a network 150, which is, in turn coupled to a computer system 160 [0020]); 
storing, in a base address register associated with the logic circuitry, an address corresponding to the data stored in the persistent memory device [The base address may be stored in a register, such as, e.g., address register 305, and may be programmable by the execution of one or more program instructions [0054]); 
transferring the data from the non-persistent memory device to the I/O device (bus 170 [0020])
It is noted that Schlanger failed to explicitly disclose:

transmitting the request to access the data to logic circuitry in response to determining that the data is stored in the persistent memory device;
requesting, by the logic circuitry, the data stored in the persistent memory device based on receipt of the request; transferring, via a double data rate interface, the data from the persistent memory device to the non-persistent memory device, based on the request by the logic circuitry.
However, Nale discloses:
determining that the data is stored in the persistent memory device (this is a cache miss [0129]); 
transmitting the request to access the data to logic circuitry in response to determining that the data is stored in the persistent memory device (the hit/miss logic 414 causes the far memory interface logic 418 to read 614 the far memory storage at the address specified in the transaction (403, 404, 405) [0129]);
requesting, by the logic circuitry, the data stored in the persistent memory device based on receipt of the request; transferring, via a double data rate interface (FIG. 9a shows an exemplary depiction of a memory channel 921 that is adapted to support a well established/known DRAM access protocol (such as Double Data Rate ("DDR") which effects read and write accesses on rising and falling edges of a same signal) [0183]), the data from the persistent memory device to the non-persistent memory device, based on the request by the logic circuitry (The cache line read from far memory is then written into the cache 615 [0129]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Schlanger and Nale since Nale details the typical processes of hit and misses when using phase change memory. This system would provide higher performance than flash [0010]. 

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 1. Nale also discloses:
requesting, by the logic circuitry, the data stored in the persistent memory device based on the address stored by the logic circuitry (the hit/miss logic 414 causes the far memory interface logic 418 to read 614 the far memory storage at the address specified in the transaction (403, 404, 405) [00129]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schlanger in view of Nale, further in view of Chang et al. [hereinafter Chang] PG Pub US 2014/0379956 A1.

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. It is noted that neither Schlanger nor Nale explicitly disclose:
generating, by the logic circuitry, an interrupt signal based on receipt of the request; and transferring the interrupt signal to a hypervisor communicatively coupled to 
However, Chang discloses:
further comprising: generating, by the logic circuitry, an interrupt signal based on receipt of the request (querying the TLB with a guest virtual address indicated by a memory access instruction, the memory access instruction being received from a virtual machine running in the virtualization enabled system; in response to a miss of the guest virtual address in the TLB, issuing an interrupt to the virtual machine to cause the virtual machine to process the miss [0010]); and 
transferring the interrupt signal to a hypervisor communicatively coupled to the logic circuitry as part of a request generated by the logic circuitry to access the data from the persistent memory device (Virtualization enabled system 200 further includes hypervisor 204, which is a software layer in charge of managing access of virtual machine 201 to physical hardware 205 of virtualization enabled system 200 [0041]).
The systems of Schlanger and Chang are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Schlanger and Chang since this would allow the system of Schlanger to incorporate interrupts generated by a hyper visor. This system would result in “enabling software TLB management in a more efficient and effective way [0008].” 

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 1. It is noted that neither Schlanger nor Nale explicitly disclose:
further comprising associating, by the logic circuitry, information with the data that indicates that the data is inaccessible by the non-persistent memory device based on the data being stored in the persistent memory device.
However, Chang discloses:
further comprising associating, by the logic circuitry, information with the data that indicates that the data is inaccessible by the non-persistent memory device based on the data being stored in the persistent memory device (this is a TLB miss [0006]).
The systems of Schlanger and Chang are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Schlanger and Chang since this would allow the system of Schlanger to incorporate interrupts generated by a hyper visor. This system would result in “enabling software TLB management in a more efficient and effective way [0008].” 

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. It is noted that neither Schlanger nor Nale explicitly disclose:
further comprising: receiving, by a state machine deployed within the logic circuitry, network interface controller access information corresponding to the request to access the data; accessing, by the state machine, a first register of the logic circuitry to 
However, Chang discloses:
further comprising: receiving, by a state machine deployed within the logic circuitry, network interface controller access information corresponding to the request to access the data (As is known, in a virtualization enabled system, the access of a virtual machine to an I/O device can be achieved by the memory mapping I/O (MIMIO) [0056]); 
accessing, by the state machine, a first register of the logic circuitry to determine a logical address corresponding to the requested data (it is possible to use a hardware-level register mapping mechanism to support MIMO [0061]); 
accessing, by the state machine, a second register of the logic circuitry to generate a data request command; generating, by the logic circuitry, an interrupt signal; and transferring the data request command and the interrupt signal to a hypervisor coupled to the logic circuitry (the hardware will generate an interrupt while recording context of the memory access instruction that causes the miss into a hardware register, for example, the data exception address register (DEAR) or any other appropriate registers [0061]).
The systems of Schlanger and Chang are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
 

Claims 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Nale further in view of Schlanger.

Regarding claim 7, Chang discloses:
receiving a request to write data to a non-persistent memory device (a TLB write instruction from the virtual machine is received, where the TLB write instruction is for writing into the TLB an entry that maps the GVA to the GPA [0065]); 
redirecting the request to write the data to logic circuitry (If it is determined at step S405 that the GPA is missed in the auxiliary translation table, an interrupt is issued to the hypervisor of the system at step S408 to cause the hypervisor to update the auxiliary translation table [0065]); 
It is noted that Chang failed to explicitly disclose:
generating, by the logic circuitry, a request to write the data via a double rate interface from the non-persistent memory device to a persistent memory device coupled to the logic circuitry
However, Nale discloses:
generating, by the logic circuitry, a request to write the data via a double rate interface from the non-persistent memory device to a persistent memory device coupled to the logic circuitry (FIG. 9a shows an exemplary depiction of a memory channel 921 that is adapted to support a well established/known DRAM access protocol (such as Double Data Rate ("DDR")  [0183] write 507 the cache line into its appropriate far memory location (using the set bits 404 of the transaction and the embedded tag bits 411 of the cache line that was just read as the address [0119]).
The systems of Chang and Nale are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Chang and Nale since Nale details the typical processes of hit and misses when using phase change memory. This system would provide higher performance than flash [0010]. 
It is noted that neither Chang nor Nale explicitly disclose:
storing, in an address register of the logic circuitry, a logical address corresponding to the data.
However, Schlanger discloses:
storing, in an address register of the logic circuitry, a logical address corresponding to the data (The base address may be stored in a register, such as, e.g., address register 305, and may be programmable by the execution of one or more program instructions [0054]).
The systems of Chang and Schlanger are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”


Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 7. Chang also discloses:
further comprising: generating, by the logic circuitry, an interrupt signal based on receipt of the request (querying the TLB with a guest virtual address indicated by a memory access instruction, the memory access instruction being received from a virtual machine running in the virtualization enabled system; in response to a miss of the guest virtual address in the TLB, issuing an interrupt to the virtual machine to cause the virtual machine to process the miss [0010]); and 
transferring the interrupt signal to a hypervisor communicatively coupled to the logic circuitry as part of a request generated by the logic circuitry to access the data from the persistent memory device (Virtualization enabled system 200 further includes hypervisor 204, which is a software layer in charge of managing access of virtual machine 201 to physical hardware 205 of virtualization enabled system 200 [0041]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 7. Nale also discloses:
(I/O subsystem 115 enables communication between processor 310 and the following serial or parallel I/O devices: one or more networks 336 (such as a Local Area Network, Wide Area Network or the Internet), storage I/O device (such as flash/magnetic/optical mass storage 152B, BIOS flash 362, TPM flash 372)[0100]).

Regarding claim 10 the limitations of this claim have been noted in the rejection of claim 7. Nale also discloses:
further comprising associating, by the logic circuitry, an indication with the data that indicates that the data is inaccessible to the non-persistent memory device based on receipt of the request to write the data to the persistent memory device (If the embedded tag 411 of the cache line read from cache 402 does not match the tag 405 of the transaction address (cache miss) [0118] note that a miss is when the address is not in the non-persistent memory and is therefore inaccessible).

Regarding claim 11 the limitations of this claim have been noted in the rejection of claim 7. Nale also discloses:
further comprising causing, by a hypervisor coupled to the logic circuitry, the data to be written to the persistent memory device based on the request to write the data to the persistent memory device (the hit/miss logic 414 causes the NVRAM controller 432, through its far memory interface logic 418, to write 507 the cache line into its appropriate far memory location (using the set bits 404 of the transaction and the embedded tag bits 411 of the cache line that was just read as the address) [0019]).

Regarding claim 12 the limitations of this claim have been noted in the rejection of claim 7. Nale also discloses:
further comprising causing, by a hypervisor coupled to the logic circuitry, virtual network interface controller information corresponding to the data to be transferred to a memory management component based on the request to write the data to the persistent memory device (I/O subsystem 115 enables communication between processor 310 and the following serial or parallel I/O devices: one or more networks 336 (such as a Local Area Network, Wide Area Network or the Internet), storage I/O device (such as flash/magnetic/optical mass storage 152B, BIOS flash 362, TPM flash 372)[0100]).

Regarding claim 13, Chang discloses:
memory management circuitry coupled to logic circuitry, wherein the memory management circuitry is configured to: receive a request to write data having a corresponding virtual network interface controller address associated therewith to a non-persistent memory device (a TLB write instruction from the virtual machine is received, where the TLB write instruction is for writing into the TLB an entry that maps the GVA to the GPA [0065]);  

wherein the logic circuitry is configured to cause the data to be written from the non-persistent memory device to a persistent memory device via a same interface utilized by the non-persistent memory device based, at least in part, on receipt of the redirected request.
However, Nale discloses:
wherein the logic circuitry is configured to cause the data to be written to a persistent memory device based, at least in part, on receipt of the redirected request (the hit/miss logic 414 causes the NVRAM controller 432, through its far memory interface logic 418, to write 507 the cache line into its appropriate far memory location (using the set bits 404 of the transaction and the embedded tag bits 411 of the cache line that was just read as the address) [0019]).
The systems of Chang and Nale are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Chang and Nale since Nale details the typical processes of hit and misses when using phase change memory. This system would provide higher performance than flash [0010]. 
It is noted that neither Chang nor Nale explicitly disclose:
redirect the request to write the data to a base address register associated with the logic circuitry, based, at least in part, on characteristics of the data.

redirect the request to write the data to a base address register associated with the logic circuitry, based, at least in part, on characteristics of the data (The base address may be stored in a register, such as, e.g., address register 305, and may be programmable by the execution of one or more program instructions [0054]).
The systems of Chang and Schlanger are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Chang and Schlanger since this would enable the system of Chang to store the base address in an address register. This system would improve address storage efficiency. 

Regarding claim 14 the limitations of this claim have been noted in the rejection of claim 13. Chang also discloses:
wherein the logic circuitry is further configured to: 
generate an interrupt signal (querying the TLB with a guest virtual address indicated by a memory access instruction, the memory access instruction being received from a virtual machine running in the virtualization enabled system; in response to a miss of the guest virtual address in the TLB, issuing an interrupt to the virtual machine to cause the virtual machine to process the miss [0010]); and assert the interrupt signal to a hypervisor coupled to the logic circuitry as part of causing the data to be written to the persistent memory device (Virtualization enabled system 200 further includes hypervisor 204, which is a software layer in charge of managing access of virtual machine 201 to physical hardware 205 of virtualization enabled system 200 [0041

Regarding claim 15 the limitations of this claim have been noted in the rejection of claim 13. Nale also discloses:
 wherein the persistent memory device comprises a resistive memory, a phase change memory, an array of self-selecting memory cells, or combinations thereof (There are many possible technology choices for NVRAM, including PCM, Phase Change Memory and Switch (PCMS) (the latter being a more specific implementation of the former), byte-addressable persistent memory (BPRAM), storage class memory (SCM), universal memory, Ge2Sb2Te5, programmable metallization cell (PMC), resistive memory (RRAM), RESET (amorphous) cell, SET (crystalline) cell, PCME, Ovshinsky memory, ferroelectric memory (also known as polymer memory and poly(N-vinylcarbazole)), ferromagnetic memory (also known as Spintronics, SPRAM (spin-transfer torque RAM), STRAM (spin tunneling RAM), magnetoresistive memory, magnetic memory, magnetic random access memory (MRAM)), and Semiconductor-oxide-nitride-oxide-semiconductor (SONOS, also known as dielectric memory) [0035]).

Regarding claim 16 the limitations of this claim have been noted in the rejection of claim 13. Nale also discloses:
(the hit/miss logic 414 causes the far memory interface logic 418 to read 614 the far memory storage at the address specified in the transaction [0129]); 
Chang discloses:
transfer a request to retrieve the data from the persistent memory device to a hypervisor coupled to the logic circuitry (According to the traditional software TLB management mechanism, when client application 203 executes a memory access instruction, hardware 205 queries the hardware TLB based on the GVA indicated by guest application 202. If a hardware TLB miss occurs, hardware 205 issues to hypervisor 204 an interrupt, for example, a trap message [0043]); and 
assert an interrupt signal to the hypervisor as part of the request to retrieve the data from the persistent memory device, and wherein the hypervisor is configured to: retrieve the data from the persistent memory device; and transfer the data to the non-persistent memory device (In response, hypervisor 204 first queries the shadow TLB. If a corresponding valid TLB entry is found in the shadow TLB, then no TLB miss occurs from the perspective of guest OS 203. At this point, hypervisor 204 determines a GPA corresponding to the GVA based on the corresponding entry in the shadow TLB, and then determines an HPA corresponding to the GPA [0043]).

Regarding claim 17 the limitations of this claim have been noted in the rejection of claim 16. Chang also discloses:
(Finally, the entry that maps the GVA to the HPA is written into the TLB [0043).

Regarding claim 18 the limitations of this claim have been noted in the rejection of claim 13. Chang also discloses:
wherein the logic circuitry is further configured to: generate an address corresponding to the data in response to receipt of the redirected request; and store the address in an address register within the logic circuitry (when a TLB miss occurs due to the I/O access, hardware 205 issues an interrupt to VM 201 while the context of the TLB miss is copied to the duplicated register [0062]).

Regarding claim 19 the limitations of this claim have been noted in the rejection of claim 13. Nale also discloses:
wherein the logic circuitry is further configured to associate an indication with the data that indicates that the data is inaccessible to the non-persistent memory device based on receipt of the redirected request (If the embedded tag 411 of the cache line read from cache 402 does not match the tag 405 of the transaction address (cache miss) [0118] note that a miss is when the address is not in the non-persistent memory and is therefore inaccessible).

Regarding claim 20, Chang discloses:
(fig. 1 & Fig. 2), 
a hypervisor coupled to the interface (the access of a virtual machine to an I/O device can be achieved by the memory mapping I/O (MIMIO) [0056] it is possible to use a hardware-level register mapping mechanism to support MIMO [0061]), 
wherein the hypervisor is configured to: receive a request to access data corresponding to the non-persistent memory component (at step S401, a memory access instruction from a virtual machine running in a system is received [0064]); 
determine that the data is stored in the persistent memory device (he GVA is missed in the TLB, then method 400 proceeds to step S403 where an interrupt is issued to the virtual machine to cause the virtual machine to process the miss [0064]); and 
cause the request to access the data to be redirected to the logic circuitry, and wherein the logic circuitry is configured to transfer a request to the hypervisor to access the data corresponding to the persistent memory device in response to the determination that the data is stored in the persistent memory device (If a hardware TLB miss occurs, hardware 205 issues to hypervisor 204 an interrupt [0043]), and 
wherein the hypervisor is configured to cause the data to be accessed, via a double data rate interface utilized by the non-persistent memory device, from the persistent memory device based on the request received from the logic circuitry (At this point, hypervisor 204 determines a GPA corresponding to the GVA based on the corresponding entry in the shadow TLB, and then determines an HPA corresponding to the GPA. Finally, the entry that maps the GVA to the HPA is written into the TLB [0043]).
It is noted that Chang fails to explicitly disclose: 
wherein the logic circuitry is configured to transfer a request to the hypervisor to access the data corresponding to the persistent memory device in response to the determination that the data is stored in the persistent memory device.
However, Nale discloses”
wherein the logic circuitry is configured to transfer a request to the hypervisor to access the data corresponding to the persistent memory device in response to the determination that the data is stored in the persistent memory device (“the cache line read from far memory is then written into the cache 615 [0129]) The purpose of a TLB is to translate addresses in a cache. Therefore combining Chang and Nale creates a system that moves the data from persistent memory to the non-persistent (cache) memory, updates the TLB and allows access to the data in the cache.
The systems of Chang and Nale are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Chang and Nale since Nale details the typical processes of hit and misses when using phase change memory. This system would provide higher performance than flash [0010]. 
It is noted that neither Chang nor Nale explicitly disclose:

However, Schlanger discloses:
an interface coupled to logic circuitry comprising a plurality of base address registers [The base address may be stored in a register, such as, e.g., address register 305, and may be programmable by the execution of one or more program instructions [0054]).
The systems of Chang and Schlanger are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Chang and Schlanger since this would enable the system of Chang to store the base address in an address register. This system would improve address storage efficiency. 

Regarding claim 21 the limitations of this claim have been noted in the rejection of claim 20. Nale also discloses:
wherein the request to access the data is a request to read the data from the persistent memory device or the non-persistent memory device (Fig. 6).

Regarding claim 22 the limitations of this claim have been noted in the rejection of claim 20. Nale also discloses:
wherein the request to access the data is a request to write the data to the persistent memory device or the non-persistent memory device (Fig. 5).

Regarding claim 23 the limitations of this claim have been noted in the rejection of claim 20. Chang also discloses:
wherein the hypervisor is configured to update information stored in a memory management component associated with the multi- user network in response to causing the data to be accessed using the persistent memory device (the entry that maps the GVA to the HPA is written into the TLB [0043]).


wherein the persistent memory device comprises a resistive memory, a phase change memory, an array of self-selecting memory cells, or combinations thereof (There are many possible technology choices for NVRAM, including PCM, Phase Change Memory and Switch (PCMS) (the latter being a more specific implementation of the former), byte-addressable persistent memory (BPRAM), storage class memory (SCM), universal memory, Ge2Sb2Te5, programmable metallization cell (PMC), resistive memory (RRAM), RESET (amorphous) cell, SET (crystalline) cell, PCME, Ovshinsky memory, ferroelectric memory (also known as polymer memory and poly(N-vinylcarbazole)), ferromagnetic memory (also known as Spintronics, SPRAM (spin-transfer torque RAM), STRAM (spin tunneling RAM), magnetoresistive memory, magnetic memory, magnetic random access memory (MRAM)), and Semiconductor-oxide-nitride-oxide-semiconductor (SONOS, also known as dielectric memory) [0035]).

Regarding claim 25 the limitations of this claim have been noted in the rejection of claim 20. Chang also discloses:
further comprising an input/output I/O device coupled to the logic circuitry, wherein the logic circuitry is configured to send a notification to the I/O device in response to the hypervisor causing the data to be accessed using the persistent memory device (As is known, in a virtualization enabled system, the access of a virtual machine to an I/O device can be achieved by the memory mapping I/O (MIMIO) [0056]).

Regarding claim 26 the limitations of this claim have been noted in the rejection of claim 20. Chang also discloses:
wherein the hypervisor is configured to cause the data to be transferred to a non-persistent memory device as part of causing the data to be accessed using the persistent memory device (At this point, hypervisor 204 determines a GPA corresponding to the GVA based on the corresponding entry in the shadow TLB, and then determines an HPA corresponding to the GPA. Finally, the entry that maps the GVA to the HPA is written into the TLB [0043]).
It is noted that Chang only discloses that the hypervisor updates the TLB with the address and not that the data is access in the persistent memory, however, Nale disclose “the cache line read from far memory is then written into the cache 615 [0129].” The purpose of a TLB is to translate addresses in a cache. Therefore combining Chang and Nale creates a system that moves the data from persistent memory to the non-persistent (cache) memory, updates the TLB and allows access to the data in the cache.

Regarding claim 27 the limitations of this claim have been noted in the rejection of claim 20. Chang also discloses:
wherein the logic circuitry is configured to assert an interrupt to the hypervisor as part of the request to the hypervisor to access the data corresponding to the persistent (Since guest OS 203 has no rights to access the physical layer, hardware 205 issues an interrupt to hypervisor 204 [0044]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133